 FOREST CITY ENTERPRISES, INC.Forest City Enterprises Inc.andRetail Clerks Inter-national Association,Local 698,AFL-CIO. Case8-CA-8395March 26, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn November 13, 1974, Administrative Law JudgeJoseph 1. Nachman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge except as modi-fied herein' and to adopt his recommended Order.The Respondent,inter alia,excepts to the Adminis-tral ive Law Judge's conclusion that the alleged eco-nomic justification underlying Uren's layoff is not sup-ported by the record. It contends that it reduced thepayroll at its Chapel Hill store because sales in ChapelHill's hard lines (hardgoods) division fell below thoseset as a goal in its projected budget for January andFebruary 1974.Examination of the Respondent's exhibits and tes-timony shows that the Administrative Law Judge mis-interpreted the meaning of certain percentages as re-flecting a comparison of actual sales with the projectedbudget. Those percentages do not reflect a comparisonwith the budget, but rather with sales in January andFebruary 1973. Nonetheless, the exhibits do not sup-porl the testimony of Respondent's witnesses at thehearing.Lenny, Respondent's director of retail stores, Cleve-land'-Akron, testified that he had instructed ChapeliThe Respondent excepts,inter alia,to certain clerical errors made bythe Administrative Law Judge. We find merit in certain of these exceptionsand hereby correct them The correct termination date for R Heltzer isFebruary 28, 1974, for E Dodge, February 9, 1974; and for J. Heil, April27, 19'74 Similarly, the Administrative Law Judge's observation that SusanHaigh was terminated appears to be in error We find no support for thatconclusion in the record. The Respondent is also correct in its contentionthat the Administrative Law Judge erred in stating that the budget for theelectrical department of the Chapel Hill store could not be determinedRespondent's exhibits show that the February 1974 budget for that depart-ment. was $14,100, and that sales fell some $2,200 short of thatfigure. Withthe exception of the mistaken conclusion that the electrical departmentbudget was not in evidence, these errors do not appear to have had anyimpact on the Administative Law Judge's findings or conclusions and theydo not appear to be of any material significance The error concerning theelectrical department budget led the Administrative Law Judge to conclude,incorrectly, that it was not possible to determine the February 1974 hardlines budget.109Hill to reduce its payroll by $1,000 a month. The al-leged need for that saving arose because, in Lenny'swords, "the sales trend in his Hard Lines Departmentprimarily were down from budget and that we wereconsiderably down from the budget more than theother stores."The exhibits indicate that the February 1974 budgetfor hardgoods was $128,200. Actual sales totaled$129,503. The budget for January 1974 was not put inevidence by the Respondent; however, sales in thatmonth exceeded those of 1973 by an even wider marginthan they did in February. Therefore, it is only reason-able to infer thatsalesin January 1974 also exceededthe budget. In any event, the records submitted by theRespondent in support of the alleged reason for reduc-ing the Chapel Hill payroll show sales in hardgoodsrunning ahead of, not behind, budget. In fact, hard-goods was the only one of the three divisions in theChapel Hill store which did reach its February 1974sales goal.No records were submitted by the Respondent whichwould permit a comparison of the Chapel Hill store'sperformance on a budget basis with that of other stores.But, since its hardgoods division was ahead of itsbudget, any such comparison would be irrelevant.Accordingly, we conclude, as the AdministrativeLaw Judge did, that the Respondent has failed to sub-stantiate its alleged economic justification for reducingthe payroll at its Chapel Hill store.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent Forest City Enterprises Inc., Akron, Ohio,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Administrative Law Judge: This casetried before me at Akron, Ohio, on October 3,1 with all par-tiespresent and duly represented, involves a complaint2pursuant to Section 10(b) of the National Labor RelationsAct, as amended (herein the Act), which alleged that ForestCity Enterprises, Inc. (herein Respondent or Company), vi-olated Section 8(a)(3) and (1) of the Act by discharging Bev-erly Uren because of her activity on behalf of Retail ClerksInternationalAssociation,Local 698, AFL-CIO (hereinUnion), and independently violated Section 8(a)(1) of the Actby interrogating Susan Haigh concerning her assistance to1This and all dates mentioned are 1974, unless otherwise stated.2 Issued August 7, on a charge filed May 23, and amended July 24217 NLRB No. 30 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDand support of the Union. By answer Respondent admittedcertain allegations of the complaint,but denied the commis-sion,of any unfair labor practice. For reasons hereafter morefully stated I find and conclude that the discharge of BarbaraUren was-discriminatorily motivated, but that the GeneralCounsel failed to establish by a preponderance of the evidencethat Susan Haigh was coercively interrogated within themeaning of Section 8(a)(l) of the Act.All,parties were afforded full opportunity to participate inthe trial, to introduce relevant and material evidence, to argueorally on the record, and to submit briefs. Oral argument waswaived.Briefs submittedby theGeneral Counsel and Re-spondent, respectively, have been duly considered. Upon theentire record,including the pleadings, stipulations of counsel,and the evidence, including my observation of the demeanorof the witnesses while testifying,Imake the following:FINDINGS OF FACTSRespondent is engaged in the operation of a chain of retailstores at various points in the United States. The only storeinvolved in this proceeding is located in Chapel Hill, a subur-ban area of Akron, Ohio, and is one of six stores comprisingthe Cleveland-Akron division of Respondent's operations. Inlate 1973 or early 1974, the Union began a campaign toorganizethe employees at the Chapel Hill store, and StoreManager Pengel admits that he became aware of this activityabout mid-February and promptly reported the fact to hisdivisionmanager, Don Lenny. The Chapel Hill store is di-vided into three major branches, lumber, appliances, andhard line, with a manager in charge of each branch, whoreports to the storemanager.The hard line branch is in turnsubdivided into various departments.'Beverly Uren was employed by Respondent in October1973,and assigned as a sales person inthe toydepartment,where she worked until shortly after January 1, when she wastransferred to housewares.'Respondent admits that Urenwas "a good employee," and made no complaint concerningthe manner in which she performed her duties. Uren learnedof the union activity at the store on March 2, but took no partin that activity until March 4, when after talking with UnionAgent Bittenger and obtaining authorization cards from her,Uren began soliciting employees,apparently on the sell floor.According to Uren, of the approximately 81 employees in theunit, 50 signed cards, and of these she procured signatures on27. One of the cards she procured was signed by the employeeon or about March 4, in the presence of then HousewaresManager Cooper.On March 8, Manager Pengel called Uren to his office and3No issue of commerce or labor organization is presented.The complaintalleges and the answer admits facts which establish those elements. I findsaid facts to be as pleaded.4These are paint,plumbing & heating,electrical,tile, tools, hardware,furniture,housewares,and seasonal.The seasonal department sells productsappropriate to the time of the year,such as toys during the Christmas season,and garden equipment and supplies during the growing season All depart-ments are company-operated except domestics,not involved here, which isleased5 Prior to accepting employment with Respondent, Uren had worked fora competitor for some 13 years, and told Respondent that she did not wantto make a change and be laidoff after the Christmas rush Urenwas assuredthat her employment would be permanent.told her that because sales were not meeting budgetedlevels,'she was -being laid off immediately, and that sheshould look for another job, because it would be a long timebefore Respondent would do any hiring.' At the time oftheir conversation Pengel admittedly did not offer Uren workin any, other department of the store. However, later in theday of March 8, Uren observed a newspaper advertisementby Respondent for full-time employees in its seasonaldepartment.'Following her discharge on March 8, Uren began devotingmore or less full time to assisting the Union in its campaignto organize Respondent's employees,and for this purposevisited the store frequently and for extended periods of time.During such visits Uren observed that Sharon Tinapple andVickie Johnson, neither of whom had theretofore worked atthe store, were now working as full-time employees, Tinapplein the plumbing-electrical department,and Johnson in theseasonal department.About a week after her discharge, while in the store, Pengelasked Uren to come to his office, and there asked if she hadany success in finding another job; that Golden Circle, acompetitor, was hiring, and volunteered that if he werecalled, he would give her a good recommendation.However,he did not offer Uren another job in the store. During thisconversation, Uren asked Pengel why he had not offered herthe job in the seasonal department.Pengel replied this was noplace for a woman to work. When asked during his testimonywhy he had not offered the job in the seasonal department toUren, Pengel replied that the job in that department waspart-time,and he assumed that Uren was interested only ina full-time job.9 Pengel admitted that when he hired SharonTinappleas a full-time employee in the plumbing-electricaldepartments he gave no consideration to calling Uren back.His explanation for not doing so was that he was "not boundby any obligation to bring [Uren] back," and that the decisionhad been made "to try something a little different and try anew person and train them accordingly." Just what the"something a little different"was, Pengel did not explain.On or about May 29, just 4 days after the initial chargeherein was served on Respondent, and which it probablyreceived about May 27, Pengel sent Uren a message that hewished to see her. When they met a few days later, Pengeloffered Uren a full-time job in the paint department whichUren accepted. She returned to work on or about June 3, andwas so employed at the time of the trial herein, When shereturned to work all terms and conditions of employmentwhich she enjoyed prior to her termination applied, exceptthat her pay was increased from $2 to $2.40 an hour. Justwhat events brought about the opening in the paint depart-ment Pengel did not explain.6Prior to the beginning of its fiscal year on February 1, Respondentprepares a budget of the sales it expects in each department,by months.7Pengel denied having made such a statement, but I do not credit hisdenial8Respondent offered no evidence to show that it did not place suchadvertisements,or that it really had no need for new employees.9 Uren's testimony, which I credit,shows, as above set forth, that this wasa full-time job. Respondent did not offer its payroll records or any other _credible testimony to show that Uren was in error The failure to adducesuch testimony gives rise to the inference that its records would not supportPengel.InterstateCircuit, Inc., et at vUnited States,306 U.S. 208,225-226 (1939). FOREST CITY ENTERPRISES, INC.Respondent's defense to the complaint is that Uren's termi-nation was dictated solely by economic necessity, and was inno way motivated by her union or concerted activity." Tosupport its contention in that regard Respondent relies on thetestimony of Store Manager Pengel and District ManagerLenny, together with certain documentary evidence identi-fied by them. Basically, this evidence shows that prior toFeburary 1, it prepares a budget of anticipated sales for eachmonth of the ensuing fiscal year.]] In addition, sales com-parison reports are prepared each month comparing salesduring the month with the sales in same month in the preced-ing fiscal year. Exhibits R-3 and R-4 are such reports for themonths of January (which is in the preceding fiscal year) andFebruary 1974 (the first month of the current fiscalyear.) 12District Manager Lenny testified (and his testimony is basi-cally corroborated by Store Manager Pengel), that when hereceived the monthly sales comparison report for February hediscussed that report and the similar report for January withPengel, particularly in 'the light of budgeted sales, and toldthe ]tatter that sales in the hard lines department were downfrom budget estimates; that the Chapel Hill store was inworse shape than any store in the Cleveland-Akron division;and that to compensate for reducedsales,payroll for theChapel Hill store as a whole had to be reduced by $1,000 amonth; that he was interested only in the result; that he gaveno instructions as how the result was to be achieved; and thatany reductions which added up to $1,000 a month in payrollcosts, storewide, would achieve his purpose, and that existingvacancies might be counted toward the amount to be saved.In addition, Respondent's Exhibit R-1 purports to showall terminations at the store between January 1 and April 30,with the date of termination for each individual mentioned,and the date that individual was initially hired. The exhibit,however, does not include Uren's name nor does it includethe name of Susan Haigh, who, the record shows, was ter-minated early in March. The exhibit also shows that R.Heltzer was terminated on February 28, E. Dodge and S.Orsich were each terminated on March 7, and employees K.Berry, J. Heil, and C. Kern were terminated March 8, thesameday as Uren. Pengel testified that at least in the case ofBerry, the termination was because of unsatisfactory workand not because of reducedsales.The exhibit also shows thatin addition to Sharon Tinapple and Vickie Johnson, hired byRespondent during the month of March, as above set forth,and which did not appear on Exhibit R-1, Respondent alsohired W. Butler on March 25, D. Schartiger on April 11, andH. Miller on April 16.13 Although the record shows that10 Indeed,Store Manager Pengel testified that he was unaware of Uren'sunionactivityuntil some hours after he discharged her In view of thetestimony of Uren that she procured signatures to union cards while at workfrom March 4 until her discharge during the morning of March 8, one ofsuch cards being signed in the presence of Department Manager Cooper, Ireject P'engel's testimony in that regard,and find that,he was awareof Uren'sactivity at the time he discharged herLongIsland AirportLimousine Serv-ice Corp,191NLRB94 (1971),enfd 468 F2d 292 (CA. 2, 1972)11Exh. R-2 is the budget for the fiscal year beginningFebruary 1, 1974.It contains no figures for the month of January 1974, because that is the lastmonth of the preceding fiscal year.12On these exhibits the only figures applicable to this case are thoserelating to the Chapel Hill store.A composite summary of Exh. R-2, 3, and4,marked Appendix A, is attached to and made a part hereof.illthese three employees worked only a short period of time,there is no evidence as to the nature of the work they werehired to perform, nor is there any showing as why such jobscould not have been offered to and performed by Uren.14Contentions and Conclusions -Upon consideration of the entire record, I am convinced,and therefore find and conclude, that Respondent's dischargeof Uren on March 8 was discriminatorily motivated. Whenthe General Counsel proves, as he did in the instant case,theclassicindiciaofadiscriminatorilymotivateddischarge-that an admittedly satisfactory employee is ter-minated in the midst of a work week," without prior warn-ing or notice hard upon discovery of that employee's unionactivity-aprima faciecase is established, and the burden- ofevidence then shifts to Respondent to establish that the dis-charge was based on nondiscriminatory reasons.J..I.Gum-bergCo., 189 NLRB 889, 890. By the testimony of Pengel andLenny, together with the exhibits above mentioned, Respond-ent sought to establish and argues that the termination ofUren was dictatedsolelyby economic considerations. How-13How many other employees may have been hired by Respondent forthe Chapel Hill store during the March-April period, the record does notshow14 Some of the evidence introduced by the General Counsel tends toindicate independent violations of Sec. 8(a)(1), but I find no such violation.The incidents referred to are:1Uren testified that when she visited Pengel's office at his request aboutmid-March, he asked her what benefits she hoped to gain from the Union,she replied that she would get job security, if nothing else; and Pengel thenasked if her husband was active in the Union at his place of employment,and she replied that he was. The complaint does not allege such a violation,nor was the issue litigated at the trial. Accordingly I make no finding withrespect thereto.2. Cindy Kern testified that following her termination on March 8, shereturned to the store on or about March 20 to pick up her final check, andthat Pengel then talked with her in his office. According to Kern, Pengelbrought up Uren's name; she (Kern) asked why Uren was terminated, andPengel replied that Uren was a good worker and he hated to let her go, buthe had to do so because she had signed a union card. Pengel demed that hemade any statement to that effect There is no allegation in the complaintwith respect to this, and the General Counsel conceded on the record thathe was not offering this testimony to establish an independent violation ofSec. 8(a)(1), but only to support his 8(a)(3) allegation Accordingly, I makeno 8(a)(1) finding in this regard, and find it unnecessary, for reasons here-aftermade apparent, to resolve the credibility issue with respect to the8(a)(3) violation3. The complaint alleges that on or about May 2, Supervisor Radu interro-gated an employee in the store, concerning that employee's union activityThe answer denies not only that this incident occurred, but also that Raduwas a supervisor. Employee Susan Haigh testified that when she reportedfor work on the day in question, Radu, who had by then succeeded Cooperas department manager of housewares and unfinished furniture, askedHaigh whether the lady from the Union had been to see her, she (Haigh)replied in the negative, and asked the reason for the question; Radu repliedthat the lady from the Union had been to see Sue White, another employeeof the department, and thought she might have been to see Haigh. Radudenied she had any conversation with Haigh where the name of Sue White,or visits by union representatives to the homes of employees, was men-tioned. On the entire record, I am not satisfied that the General Counsel hasproved by a fair preponderance of the evidence that this incident occurredas Haigh testified, and I find and conclude that the General Counsel hastherefore failed to carry his burden with respect to this incident. Moreover,were I to credit Haigh's testimony in its entirety, the conversation wouldseem to to be casual and isolated.i5The record shows that Respondent's workweek runs from Mondaythrough Sunday, and the employees are paid biweekly on the Wednesdayfollowing the second Sunday Uren was terminated on Friday. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDever,my review of the entire record convinces me, and Itherefore find and conclude,that the evidence relied upon byRespondent to support its claim does not support its conten-tion.I reach this consideration upon the totality of the follow-ing:1.To begin with,I am not at all satisfied that the exhibitsoffered by Respondent show that the Company's businessduring January and February demonstrates declining busi-ness.Of the nine divisions in the, hard lines department, fourshow sales running ahead of budget estimates(paint, tile,tools, and hardware),with paint and tile running 16.3 and30.2 percent,respectively,ahead of budget estimates.16Salesinplumbingandheating,seasonal,furniture,andhousewares,although below budget estimates,do not appearto be substantially so. Sales for January and February,respec-tively, departmentwide,were substantially ahead of sales forthe same month in previous year.Certainly,the documentsintroduced by Respondent do not appear to support Pengel'sstatement to Uren that housewares,where Uren worked atthe time of her discharge,had the worst sales record of anydepartment in the store."2.On March 8, the very day Uren was discharged allegedlybecause of the necessity of reducing payroll costs, Respond-ent had an advertisement in the local newspaper for perma-nent, full-time help. No evidence was adduced to show whatfactsmade this necessary,or that it really had no intentionof hiring new personnel.3.During the month of March,Respondent hired SharonTinapple andVickyJohnson as full-time employees," and Ifind nothing in the evidence as why this work could not havebeen given to Uren,an admittedly satisfactory employee.Pengel's explanation that he did not offer the work to Urenbecause he was not bound by any obligationto her, andbecause he wantedto trysomething different,simply does notstand up.That Respondent would want to pass over an ad-mittedly satisfactory employee of substantial experience foran employee who had yet to prove her qualifications, simplystrains credibility beyond the breaking point.4. Pengel and Lenny testified that their discussion regard-ing reduced sales and the necessity for reducing payroll tookplace in late February, and according to Lenny his directionsto Pengel were simply to effect a monthly reduction of $1,000in payroll,and that it would be satisfactory to him whetherthe result was brought about by not filling vacancies or bylaying off people.Exhibit R-1 shows that C., Berry was ter-minated on February 4, E. Dodge onFebruary9, S. Pryor on16 It is not possible to compare sales against budget estimates for thedepartment as a whole,because the documents introduced do not showbudget estimates for the electrical department,unless the$23,800 budget forplumbing and heating is a combined budget for that and electrical.The twodivisions are at times referred to in the evidence together.If this is in factone division,sales were substantially ahead of budget estimates." In housewares sales were down 7.1 percent in February,compared toFebruary in the preceding year.In seasonal it was down 11.4 percent, andin electrical 12 percent In January sales were down from the preceding year13.1 percent in housewares, 18 2 percent in furniture, and 14 5 percent inelectrical,but there is no showing that reductions in force were eitherconsidered or made at that time.18 I am aware that Pengel testified that one of these was employed on apart-time basis,but no corroborative evidence of that fact was offeredBecause of this lack of corroboration and Uren's testimony that she ob-served both of said employees working in the store on a full-time basis, andhis general demenanor while testifying,I do not credit him in that regardFebruary 15, and A. Holt on February 28. Whether these fobswere vacant when Lenny gave his instructions to Pengel, therecord does show. Additionally, the record shows that Com-misoand Orsich were terminated on March 7, and Pengeladmitted that the termination of K. Berry on March 8 wasfor improper performance of duty, not because of the neces-sity for reducing payroll. Assuming that the three vacanciescaused- by the terminations of C. Berry, E. Dodge, and S.Pryor had all been filled when Pengel received his instruc-tions to reduce payroll-facts which Respondent did notestablish-the remaining four terminations referred tobrought about the required reduction in payroll costs withoutthe necessity of reaching Uren, and the alleged reason for histermination falls."Consideration of the entire record, accordingly, presents acase where, as above found, the General Counsel has provedthe classic indicia of a discriminatorily motivated discharge,and the defense upon which Respondent relies does not with-stand scrutiny. In these circumstances there is no alternativeto a finding that Uren was discharged for discriminatoryreasons.As the Court of Appeals for the Ninth Circuit statedthe principle inShattuck Denn Mining Corporation Iron KingBranch v.N.L.R.B.,362 F.2d 466, 470, (1966):If he [the trier of fact] finds that the stated motive fora discharge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires toconceal-an unlawful motive-at least where, as in thiscase, the surrounding facts tend to reinforce that infer-ence.Accordingly,I find and conclude the Uren was dischargedbecause of her assistance to and support of the Union, andhence her discharge violated Section 8(a)(3) and (1) of theAct.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I state the following:CONCLUSIONS OF LAW1.Respondentis anemployer within the meaning of Sec-tion 2(2) of the Act, and is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminating in regard to the tenure and otherterms and conditions of employment of Beverly Uren, be-cause of her assistance to and support of the Union, therebydiscouraging membership in the Union, Respondent engagedin and is engaging in unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.19Although the record does not show the wage rate those employeesreceived,the federal minimum wage in effect in March was$1.60 an hour,or $64 a week per employee.For four employees this amounts to $256 aweek Multiplying that figure by 52 and dividing the result by 12 providesa payroll deduction of $1,101 per month To the extent that these employeesmight have earned in excess of$1.60 an hour(Uren's rate was $2 an hour),the monthlypayroll saving would be even greater and substantially exceedthe monthly reduction in payroll Pengel was directed to effect. FOREST CITY ENTERPRISES, INC.113THE REMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be required to cease anddesist therefrom, and that it take certain affirmative actiondesigned and found necessary to effectuate the policies of theAct.Although I have found that Respondent unlawfully dis-charged Beverly Uren on March 8, I do not recommendreinstatement for her because she was reinstated by Respond-ent on June 3. I shall recommend, however, that Respondentbe required to make Uren whole for any loss of earnings shemay have suffered by reason of the discrimination againsther, by paying to her a sum of money equal to what shenormally would have earned between March 8 and June 3,less her net earnings during that period, the same to be com-puted quarterly in accordance with the ]Board's formula setforth inF W. Woolworth Company,90 NLRB 289 (1950),and shall bear interest at the rate of 6 percent per annum,computed in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).As a discriminatory dischargegoes"to the very heart of theAct" (N.L.R.B. v. Entwistle Mfg. Co.)120 F.2d 532, 536(C.A. 4, 1941), it will be recommended that Respondent beordered to cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER20(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary oruseful in determining compliance with the Order, or comput-ing the amount of backpay due hereunder.(c) Post at its Chapel Hill store copies of the notice at-tached marked "Appendix B."21 Copies of said notice, onforms provided by the Regional Director for Region 8, afterbeing duly signed by its authorized representative, shall beposted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by anyother material.(d)Notify the aforesaid Regional Director in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentRespondent, Forest City Enterprises, Inc., Akron, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Dischargingor otherwise discriminatingagainst em-ployeesin regardto their hire, tenure of employment, or otherterms or conditions of their employment to discourage mem-bership in Retail Clerks International Association, Local 698,AFL-CIO, or any other labor organization of its employees.(b) In an y other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Make whole Beverly Uren for any loss of earnings shemay have suffered by reason of Respondent's unlawful dis-crimination against her, in the manner set forth in the sectionhereof entitled "The Remedy."20 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Board, the findings, conclu-sions, and recommended Order herein shall, as provided in Sec. 102 48 ofthe Rules and Regulations, be adopted by the Board and become its findings,conclusions,and Order, andall objectionsthereto shall be deemed waivedfor all purposes.After a full hearing at which all parties had the opportunityto present their evidence, it has been decided that we, ForestCity Enterprises, Inc., violated the National Labor RelationsAct, and we have been ordered by the National Labor Rela-tions Board to post this notice. We intend to carry out theOrder of the Board and abide by the following:The Act give employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protectionTo refrain from any such activities.WE WILL NOT in any manner interfere with our em-ployees in the exercise of those rights. All our employeesare free to become or remain members of Retail ClerksLocal 698, or not to become orremaina member of thator any other union.As the National Labor Relations Board has foundthat we violated the law by discharging Beverly Uren onMarch 8, 1974, WE WILL make up to her the pay she lostby reason thereof, with 6 percent interest.FOREST CITY ENTERPRISES, INC. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ASummary of Exhibits R 2, R 3,and R 4,ShowingBudget Sales for Fiscal 1974 and ActualSales for January andFebruary 1974Dept. NameBudgeted FiscalActual Feb.Prev. Year%VarianceActual Jan.Prev. Year%Varianceand No.74 22/#1Paint17,60019,19416,50216.3+18,45915,90316.1+2 Plumbingand Heating23,80021,75123,2196.3-27,51625,1489.4+28 Electricalnot shown11,89713,51812.0-13,41215,69114.5-3 Tile17,50021,04016,15930.2+20,46417,46217.2+4 Tools5,1009,601-8,2007.1+9,6279,568.6+9 Hardware15,10015,52914,4827.2+16,92515,8247.0+5 Seasonal15,10011,73113,24611.4-9,6186,36851.0+6 Furniture11,0009,692-10,2825.7-11,14613,62018.2-7Housewares10,0009,0589,7507.1-9,79611,26813.1-Total Hard Line129,493125,3583.2+136,963130,8524.6+22/ Respondent introduced no evidence on budgeted sales for fiscal 1973.